DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 6,084,557).
As to claim 1, Ishida discloses a head mounted display (figs. 1 and 3) apparatus comprising: a first lens configured to display a CG image for a right eye (13R of fig. 7); a second lens configured to display a CG image for a left eye (13L of fig. 7); a first camera configured to capture an image for the right eye (image pickup units 12 for right eye, col. 4, lines 5 - 15); a second camera configured to capture an image for the left eye (image pickup units 12 for left eye, col. 4, lines 5 - 15); and an information processor (circuit of fig. 7) configured to generate the CG image for the right eye in which occlusion at the time of seeing by the right eye is expressed (image comparator and consolidator circuits 34R for generating right image, col. 8, lines 20 – 40) and the CG image for the left eye in which occlusion at the time of seeing by the left eye is expressed (image comparator and consolidator circuits 34L for generating left image, col. 8, lines 20 – 40), based on the images captured by the first camera and the second camera (color image data from 69R, and 69L of fig. 7 received form image pickup unit 12 as shown in fig. 6), project the generated CG image for the right eye onto the first lens (outputting image from memory 35R to display 13R of fig. 7), and project the generated CG image for the left eye onto the second lens (outputting image from memory 35L to display 13L of fig. 7), wherein a center of a lens of the first camera is provided at the same position as a center of the first lens (as shown in fig. 1, the center of a lens of the first camera 12 is provided at the same position as a center of the first lens correspondent to display 13 using mirror 11), and wherein a center of a lens of the second camera is provided at the same position as a center of the second lens (as shown in fig. 1, the center of a lens of the second camera 12 (correspondent to 12L) is provided at the same position as a center of the second lens correspondent to display 13 (correspondent to 13L) using mirror 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Takemoto (US 2015/0356785).
As to claim 2 (dependent on 1), Ishida discloses the head mounted display apparatus, but does not explicitly disclose that the information processor includes: a first information generator configured to generate occlusion information indicating a shielding relationship between the CG image to be displayed on the first lens and a real environment based on the images captured by the first camera and the second camera; a second information generator configured to generate occlusion information indicating a shielding relationship between the CG image to be displayed on the second lens and the real environment based on the images captured by the first camera and the second camera; a first shielded region calculator configured to calculate a shielded region in which the CG image displayed on the first lens is shielded by an object when the CG image is seen by the right eye, based on the occlusion information generated by the first information generator; a second shielded region calculator configured to calculate a shielded region in which the CG image displayed on the second lens is shielded by the object when the CG image is seen by the left eye, based on the occlusion information generated by the second information generator; an image generator configured to generate the CG image for the right eye in which the shielded region calculated by the first shielded region calculator is not displayed and the CG image for the left eye in which the shielded region calculated by the second shielded region calculator is not displayed, based on CG image generation data for generating the CG image; and a display unit configured to project the CG image for the right eye and the CG image for the left eye generated by the image generator onto the first lens and the second lens, respectively.
In the same filed of endeavor, discloses a display apparatus wherein the information processor includes: a first information generator (image synthesis unit 105 generating occlusion information based on data from image generation unit 104 of fig. 6 and  subject extraction information calculation unit 102 of fig. 6) configured to generate occlusion information indicating a shielding relationship between the CG image to be displayed on the first lens and a real environment (relationship between real object 150 and CG model 160 of fig. 6 [0087 – 0090] for display 208) based on the images captured by the first camera and the second camera (cameras 11 and 12 of fig. 6); a second information generator (image synthesis unit 105 generating occlusion information based on data from image generation unit 104 of fig. 6 and  subject extraction information calculation unit 102 of fig. 6) configured to generate occlusion information indicating a shielding relationship between the CG image to be displayed on the second lens and the real environment (relationship between real object 150 and CG model 160 of fig. 6 [0087 – 0090] for display 209) based on the images captured by the first camera and the second camera (cameras 11 and 12 of fig. 6); a first shielded region calculator (image synthesis unit 105 calculating shielding region [0084 – 0090]) configured to calculate a shielded region in which the CG image displayed on the first lens is shielded by an object when the CG image is seen by the right eye (region for display 208 of fig. 8), based on the occlusion information generated by the first information generator (based on received data, [0084 – 0090]); a second shielded region calculator (image synthesis unit 105 calculating shielding region [0084 – 0090]) configured to calculate a shielded region in which the CG image displayed on the second lens is shielded by the object when the CG image is seen by the left eye (region for display 209 of fig. 8), based on the occlusion information generated by the second information generator (based on received data, [0084 – 0090]); an image generator (image synthesis unit 105 of fig. 6) configured to generate the CG image for the right eye in which the shielded region calculated by the first shielded region calculator is not displayed and the CG image for the left eye in which the shielded region calculated by the second shielded region calculator is not displayed, based on CG image generation data for generating the CG image (image synthesis unit 105 performs the synthesis of the image of the CG model 160 on the basis of the depth information on the hand 150. At that time, a depth value at each pixel in the image of the CG model 160 and a depth value at a corresponding pixel in the region of the hand 150 are compared with each other. When the depth value at a pixel in the image of the CG model 160 is less than that at a corresponding pixel in the region of the hand 150, the pixel in the image of the CG model 160 is drawn [0089] and when the depth value at a pixel in the image of the CG model 160 is greater than that at a corresponding pixel in the region of the hand 150, the pixel in the image of the CG model 160 is not drawn [0090]); and a display unit configured to project the CG image for the right eye and the CG image for the left eye generated by the image generator onto the first lens and the second lens, respectively (displaying by displays 208 and 209 of fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishida and the teachings of Takemoto such that two cameras were used for shielding region detection for left and right eye displays as disclosed by Takemoto, with motivation to provide high realism mixed reality experience (Takemoto [0084].)
As to claim 3 (dependent on 2) and claim 4 (dependent on 3), Ishida discloses the head mounted display apparatus, wherein cameras entrance pupil and displays exit pupil are aligned (fig. 1 and  4), but does not explicitly disclose that the occlusion information generated by the first information generator and the second information generator includes an object distance indicating a distance from the first camera and the second camera to the object and a convergence angle which is an angle at which sight lines from both eyes intersect at the object when the object is seen by both eyes.
In the same filed of endeavor, Takemoto discloses a mixed reality display (fig. 6) wherein the occlusion information generated by the first information generator and the second information generator includes an object distance indicating a distance from the first camera and the second camera to the object (subject extraction information calculation unit 102 calculates depth information on an input stereo image, [0087]) and  the image generator calculates the shielded regions for the CG image for the right eye and the CG image for the left eye based on the object distance [0087 – 0090]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishida and the teachings of Takemoto such that two cameras were used for shielding region detection for left and right eye displays as disclosed by Takemoto, with motivation to provide high realism mixed reality experience (Takemoto [0084].)
Ishida in view of Takemoto does not explicitly disclose detecting a convergence angle which is an angle at which sight lines from both eyes intersect at the object when the object is seen by both eyes and that the shielded region is calculated based on convergence angle. However, in Ishida position of cameras 12 are known (cameras entrance pupil and displays exit pupil are aligned fig. 1 and  4) and in Takemoto a distance subject extraction information calculation unit 102 calculates depth information on the region of the hand 150 [0087]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Ishida and Takemoto to calculate a convergence angle at which sight lines from both eyes intersect at the object when the object is seen by both eyes and use the angle for shielded region determination as a design choice alternative, wherein such modification would have only required a basic knowledge of geometry and would have only required a routine skill.


Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5 (dependent on 4), the Prior Art of record fails to disclose the head mounted display apparatus, wherein the occlusion information generated by the first information generator and the second information generator includes a blur amount set in accordance with distance information of the CG image to be displayed, wherein the image generator acquires the blur amount suitable for a display distance of the CG image from the occlusion information and performs a process of blurring an outline of each of the CG image for the right eye in which the shielded region is not displayed and the CG image for the left eye in which the shielded region is not displayed, in accordance with the acquired blur amount, and wherein the display distance of the CG image is information included in the CG image generation data. (Emphasis Added).

As to claim 6 (dependent on 4), the Prior Art of record fails to disclose the head mounted display apparatus, wherein the occlusion information generated by the first information generator and the second information generator includes the blur amount set in accordance with distance information and a size of the CG image to be displayed, wherein the image generator acquires the blur amount suitable for the display distance and the size of the CG image from the occlusion information and performs a process of blurring an outline of each of the CG image for the right eye in which the shielded region is not displayed and the CG image for the left eye in which the shielded region is not displayed, in accordance with the acquired blur amount, and wherein the display distance and the size of the CG image are generated in accordance with the distance information included in the CG image generation data. (Emphasis Added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623